United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2972
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Terrance Michael Foy

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Northern District of Iowa - Central
                                  ____________

                             Submitted: April 19, 2022
                               Filed: April 29, 2022
                                   [Unpublished]
                                  ____________

Before COLLOTON, ERICKSON, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

      Terrance Foy appeals the sentence imposed by the district court1 after he
pleaded guilty to drug and gun charges, pursuant to a plea agreement that includes an

      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
appeal waiver. His counsel has moved to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), challenging application of the career-
offender enhancement, and arguing that the sentence is substantively unreasonable.

      Upon careful review, we conclude that the appeal waiver is valid, enforceable,
and applicable to the issues raised in this appeal. See United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010) (de novo review of validity and applicability of appeal
waiver); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(appeal waiver will be enforced if appeal falls within scope of waiver, defendant
knowingly and voluntarily entered into plea agreement and waiver, and enforcing
waiver would not result in miscarriage of justice; appeal waivers should not be easily
voided by courts); see also United States v. Reeves, 410 F.3d 1031, 1034 (8th Cir.
2005) (defendant waived right to appeal career offender designation when appeal
waiver provided that he waived all rights to appeal imposed sentence and that
Guidelines range was not subject to appeal).

       We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no non-frivolous issues for appeal outside the scope
of the appeal waiver. Accordingly, we dismiss the appeal, and we grant counsel’s
motion to withdraw.
                      ______________________________




                                          -2-